DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claim languages filed on 1/25/21 has been fully considered and made of record.  Claims 8, 10-16 are now pending of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13, 15-16 is/are rejected under 35 U.S.C. 102a1  as being anticipated by  Iwaki et al (WO 2017/037949) or PCT/JP 2015/075238 
Iwaki et al discloses the claimed substrate work machine for performing work on a board while the board is conveyed in, positioned in place and discharged, the substrate work machine comprising:
a conveyance device 22 configured to convey the board and position the board 200 in a predetermined position (see Fig. 1);
multiple of work units 100, 102, each configured to perform work on the board from below thereof the board held by the conveyance device 22 (see Fig. 2; 
a mounting section 34 configured to mount in an exchangeable manner one of the multiple work units to perform the work on the board from below (see Fig. 2);  and


    PNG
    media_image1.png
    417
    641
    media_image1.png
    Greyscale

a unit moving device 102 configured to move the mounting section 34  in three axes to position the one of the multiple work units at a predetermined position below the board held by the conveyance device (see Figs. 4-5, the three Axes as representing by the X, Y, Z coordinate indicator).

    PNG
    media_image2.png
    470
    668
    media_image2.png
    Greyscale


	 As applied to claim 13 refer to Fig . 4 above for the teaching of claim 13 limitations as cut and clinch unit 100, 102.
	Limitation of claims 15-16 are also met by the above reference where the unit moving device 34 includes X shifting device 150; Y shifting device 150 and Z shifting as moving device 154 (see Fig. 4 as provided above). 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 10-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt